Title: From Benjamin Franklin to the Marquis de Castries, 8 November 1781
From: Franklin, Benjamin
To: Castries, Charles-Eugène-Gabriel de La Croix, marquis de


Monsieur
Passy le 8. Novembre 1781.
Le Major Franks qui aura l’honneur de vous remettre la presente, est un officier au Service des Etats Unis, qui est venu par l’Espagne pour quelques affaires particulieres du Congrès et qui s’en retourne avec les Depêches de son Ministre à cette Cour et avec les miennes. Comme je desire beaucoup qu’il ait un Passage Sure, Je supplie votre Excellence de vouloir bien lui accorder la Permission de passer sur le premier Vaisseau de sa Majesté qui partira pour l’Amerique Septentrionale, Si elle n’y trouve pas trop d’inconvenient.
Je suis avec Respect, Monsieur, Votre très humble et très obeissant Serviteur
B Franklin
à Son Excellence M. Le Ms. De Castries
 
Notations in different hands: Repondu le 10. 9bre à M francklin que Mgr le fera avertir quand il y aura une occasion. / M. de la frenaye est prié de vouloir bien rappeller a Mgr dans l’occasion / a m dr f / 11. 9bre.
